Citation Nr: 0620555	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  04-03 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel







INTRODUCTION

The veteran had active military service from December 1964 to 
December 1968. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied the veteran's claim 
seeking entitlement to service connection for diabetes 
mellitus associated with herbicide exposure.  

The veteran's claim was denied by the Board in June 2005.  
Thereafter, the veteran's representative filed a joint motion 
for remand with the United States Court of Appeals for 
Veterans Claims (Court), and in February 2005, the Court 
granted said motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The joint motion for remand requested that the veteran's 
claim be remanded for two reasons.  First, it claimed that 
there was no evidence that VA had attempted to obtain private 
medical records from Dr. M.F.  However, a letter was sent to 
Dr. M.F. on April 10, 2001, and a response received on April 
19, 2001, that all records were with the Wausau Family 
Practice.  A request was submitted to the Wausau Family 
Practice, and in August 2001, records were received from 
Wausau Family Practice from June and July 2000.  

Second, the joint motion also claimed that VA should have 
attempted to obtain deck logs from the USS Picking (DD-685) 
to ascertain the location of the USS Picking during the 
veteran's period of relevant service.  Although a review of 
the file shows that this was not done, it is noted that VA 
had requested verification of when the veteran disembarked in 
the Republic of Vietnam.  

A response was received in October 2001 that the veteran did 
not disembark, but that he was onboard the USS Picking from 
April 1966 to December 1968.  The response listed the 
eligibility dates for Vietnam service aboard that ship as 
from: January 28, 1967 to February 6, 1967; February 14, 1967 
to March 17, 1967; April 19, 1967, to May 9, 1967; March 25, 
1968 to either April or May 17, 1968; May 29, 1968 to June 
25, 1968; and, July 7, 1968, to July 24, 1968.  As VA has not 
obtained the USS Picking's deck logs from the aforementioned 
times, the veteran's claim must be remanded so that this can 
be done.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the deck logs from the USS 
Picking for the periods from January 28, 
1967 to February 6, 1967; February 14, 
1967 to March 17, 1967; April 19, 1967, to 
May 9, 1967; March 25, 1968 to May 17, 
1968; May 29, 1968 to June 25, 1968; and, 
July 7, 1968, to July 24, 1968.

2.  Following completion of such 
development, adjudicate the issue of 
entitlement to service connection for 
diabetes mellitus.  In adjudicating said 
issue, determine whether the veteran's 
service aboard the USS Picking constituted 
service in the Republic of Vietnam for 
purposes of 38 U.S.C.A. § 101(29)(A).  In 
making such determination, refer to the 
opinion of the VA Office of General 
Counsel, VAOPGCPREC 27-97, as well as 69 
Fed. Reg. 446320.  

If the benefit sought on appeal remains 
denied, issue a Supplemental Statement of 
the Case (SSOC), and afford the appellant 
time in which to respond thereto.  
Thereafter, if indicated, the case should 
be returned to the Board for the purpose 
of appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



